              Case 18-16248-MAM          Doc 193   Filed 12/11/18     Page 1 of 13




                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov
In re:

CHANCE & ANTHEM, LLC,                                     CASE NO. 18-16248-BKC-MAM

           Debtor.                                        Chapter 7
_______________________________/

         TRUSTEE’S AGREED RENEWED NOTICE OF RULE 2004 EXAMINATION
           DUCES TECUM OF JEFFREY M. SISKIND, INDIVIDUALLY AND AS
           MANAGING MEMBER OF CANNAMED PHARMACEUTICALS, LLC
                     (Date and time was coordinated with Examinee)

TO:      Jeffrey M. Siskind , Individually and
         as Managing Member of
         CannaMed Pharmaceuticals, LLC
         Managing Member
         3465 Santa Barbara Drive
         Wellington, Florida 33414

         PLEASE TAKE NOTICE that Robert C. Furr, as the Chapter 7 Trustee (the “Trustee”)
of the Bankruptcy Estate of Chance & Anthem, LLC (the “Debtor”), by and through counsel, and
pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure and Local Rules 2004-1,
will examine the following person under oath, at the following date, time and location (the
“Examination”):


         EXAMINEE: Jeffrey M. Siskind, individually and in his corporate capacity as
                   Managing Member of CannaMed Pharmaceuticals, LLC.

         DATE:          December 19, 2018

         TIME:          10:00 a.m. (E.T.)

         LOCATION: FURR COHEN, P.A.
                   2255 Glades Road, Suite 301-E
                   Boca Raton, Florida 33431

The Examination is being conducted pursuant to Rule 2004 of the Federal Rules of Bankruptcy
Procedure, and will be taken before an officer authorized to record the testimony. The scope of
the Examination shall be as described in Rule 2004 of the Federal Rules of Bankruptcy
             Case 18-16248-MAM          Doc 193     Filed 12/11/18     Page 2 of 13




Procedure. If the Examinee requires an interpreter, it is the Examinee’s responsibility to engage
the employment of such interpreter to be present at the Examination.
       The Examination is being taken for the purpose of discovery, for use at trial, or both of
the foregoing, or for such other purposes as are permitted under the Federal Rules of Bankruptcy
Procedure and other applicable law, and shall continue day to day until completed. The
Examinee has agreed to the above-mentioned date and time and waives the fourteen day
requirement of Local Rule 2004-1(B).


                      REQUEST FOR PRODUCTION OF DOCUMENTS
      The Examinee shall produce those documents, records and ESI (collectively, the
“Documents”) listed in the attached Schedule “A” to Jesus M. Suarez, Esq. at the date and time
of the Examination.


Dated this 11th day of December, 2018
                                             GENOVESE JOBLOVE & BATTISTA, P.A.
                                             Attorneys for Chapter 7 Trustee
                                             100 S.E. Second Street, 44th Floor
                                             Miami, Florida 33131
                                             Telephone: (305) 349-2300
                                             Telecopier: (305) 349-2310

                                             By: /s/ Jesus M. Suarez
                                                Jesus M. Suarez, Esq.
                                                Florida Bar No. 60086
                                                jsuarez@gjb-law.com


                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on
December 11, 2018 upon all creditors and parties in interest registered to receive electronic
notification on this case via the Court’s Case Management/Electronic Case Filing System and/or
U.S. Mail or Personal Service of Process as reflected on the Service List below.


                                             By: /s/ Jesus M. Suarez
                                                Jesus M. Suarez, Esq.



                                                2
             Case 18-16248-MAM          Doc 193      Filed 12/11/18   Page 3 of 13




                                      SERVICE LIST


SERVED ELECTRONICALLY VIA CM/ECF

Robert C Furr: danderson@furrcohen.com, rcf@trustesolutions.net

John H Genovese, Esq on behalf of Trustee Robert C Furr
jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-law.com;gjbecf@ecf.courtdrive.com

Steven S. Newburgh: snewburgh@mclaughlinstern.com

Office of the US Trustee: USTPRegion21.MM.ECF@usdoj.gov

Jeffrey M Siskind: jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Trustee Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Stuart Young, Esq.: syoung@ybplaw.com

SERVED VIA PERSONAL SERVICE OF PROCESS

CannaMed Pharmaceuticals, LLC
c/o Jeffrey Marc Siskind
3465 Santa Barbara Drive
Wellington, Florida 33414


SERVED VIA U.S. REGULAR MAIL

Alan Barbee
1400 Centrepark Blvd #860
West Palm Beach, FL 33401

Robert Grossbart
One N. Charles Street, Suite 1214
Baltimore, MD 21201

Richard P. Zaretsky
1615 Forum Pl #3-A
West Palm Beach, FL 33401




                                                 3
             Case 18-16248-MAM          Doc 193      Filed 12/11/18     Page 4 of 13




                                      SCHEDULE “A”

I.     DEFINITIONS.

      A.      The term “Debtor” means the Chapter 7 Debtor, Chance & Anthem, LLC, and
any person, agent, attorneys, and all other persons acting or purporting to act on behalf of
Chance & Anthem, LLC or control of the Debtor.

      B.      The term “Petition Date” means the date of the filing of the above Chapter 7
bankruptcy case (the “Bankruptcy Case”) filed by the Debtor on January 29, 2018.

        C.     The term “You” and “Your” means CannaMed Pharmaceutical, LLC and all
of its authorized employees, agents, or others purporting to act on their behalf, including all
corporate aliases, affiliates and subsidiaries of deponent.

       D.     The term “Schedules” means the Schedules, including the Statement of Financial
Affairs (“SOFA”), and any amendments or supplements thereto, filed by the Debtor in
connection with the Bankruptcy Case.

        E.     The term “Trustee” means Robert C. Furr as Chapter 7 Trustee of the bankruptcy
estate of Chance & Anthem, LLC in the bankruptcy case In re: Chance & Anthem, LLC ; Case
No.: 18-16248-MAM and any agent, attorney, or employee, and all other persons acting or
purporting to act on the Trustee’s behalf, or under the Trustee’s authority or control.

         F.    The term “Business Entities” collectively means any and all corporations, limited
liability companies, partnerships, limited partnerships and/or any other business entities listed or
identified in the Schedules and, including SOFA (collectively, the “Schedules”) and any
shareholder, principal, member, manager, agent, officer, director, employee, and all other
persons acting or purporting to act on behalf of the Business Entities, or under the Business
Entities’ authority or control.

       G.     The term “Leased Property” means any real property leased by the Debtor or to
which the Debtor has been a party, and/or guarantor as of the petition date.

        H.      The term “Properties” means any and all real properties, whether or not listed in
the Schedules, in which the Debtor has or had a legal, beneficial and/or equitable interest, either
directly or indirectly, as of the Petition Date.

        I.      The term “Account” means any and all bank accounts including but not limited
to, savings, checking, money market, certificate of deposit, trust, escrow, investment and/or other
such accounts in which the Debtor has an interest or signing authority either prior to and/or as of
the Petition Date.

       J.     The term “Source” means the origination of any and all funds, monies, payments,
dividends, cash and other consideration, which was derived, received and/or obtained from an
investment; distribution as a member, officer and/or shareholder of a firm, corporation,

                                                 4
             Case 18-16248-MAM          Doc 193      Filed 12/11/18     Page 5 of 13




partnership, limited partnership and/or limited liability company; employee salary, benefit and/or
bonus; inheritance or gift; liquidation of assets, real and personal property or accounts; and/or
other form, disposition or acquisition of property.

        K.       “Transfer(s)” shall mean any exchange, remittance, disposition, sale, purchase,
acquisition, payment, debit, credit, deposit, gift, of cash, checks, securities, commodities,
negotiable instruments, real property, physical items, extensions of credit (loans, credit cards,
notes, etc.), or anything of value by any means, including, but limited to, transfer by wire, mail,
e-mail, facsimile or physical delivery.

         L.     The term “Document” or “documents” means any writing or recording as
defined in Rule 1001 of the Federal Rules of Evidence, including but not limited to the original
and any identical or non-identical copy or draft or revision thereof, regardless of origin or
location, of any writing or record of any type or description, including, but not limited to: the
original and any copy, of any book, pamphlet, periodical, letter, memorandum, telegram, report,
study, handwritten or other note, working paper, chart, paper graph, index, tape, disc, data sheet
or data processing card, correspondence, table, analysis, schedule, diary, message (including, but
not limited to, reports of electronic mail or telephone conversations or conferences), magazine,
booklet, circular, bulletin, instruction, minutes, purchase order, bill of lading, bid tabulation,
memorandum of agreement, assignment, license, book of account, order, invoice, statement, bill
(including, but not limited to, telephone bills), check, voucher, notebook, film, photograph,
photograph negative, phone record, tape recording, wire recording, phonorecord, transcript or
recordings, drawing, catalog, brochure, or any other data compilations in any format (including
computer hard drives, discs, diskettes, compact disk, digital files, any other storage and retrieval
media and the like) from which information can be obtained, printed, transcribed, punched, taped
or filed; graphic matter, however produced or reproduced, to which the responding party has or
has had access; and any record or notes of other communications (including interoffice,
intra-office communications, electronic memoranda, voicemail messages and all other oral
communications) and specifically including Electronically Stored Information (“ESI”). All
sources are intended to be encompassed, including but not limited to Defendant, other parties to
this litigation and any other person, firm or corporation or governmental entity which has
communicated with Defendant on the subject matter covered by the lawsuit or the request in
questions.

       M.      The terms “Communication” or “communications” means any verbal, written
and/or electronic means of conversation or other statement from one person to another,
including, but not limited to, any interview, conference, meeting or telephone conversation.

        N.     The term “ESI” means any electronically stored information-including writings,
drawings, graphs, charts, photographs, documents, sound recordings, images, and other data or
data compilations-stored in any medium from which information can be obtained either directly
or, if necessary, after translation by the responding party into a reasonably usable form as
defined in Rules 26 and 34 of the Federal Rules of Civil Procedure and Rule 1001 of the Federal
Rules of Evidence.




                                                 5
             Case 18-16248-MAM           Doc 193     Filed 12/11/18     Page 6 of 13




       O.       The terms “support,” “evidence,” “evidencing,” “relate to,” “relating to,”
“related to,”“referred to,” “concerning,” “pertaining to,” “involving” and “regarding” shall
mean anything which directly, or indirectly, concerns, consists of, pertains to, reflects, evidences,
describes, sets forth, constitutes, contains, shows, underlies, supports, refers to in any manner, is
or was used in the preparation of, appended to, legally, logically or factually connected with,
proves, disproves, or tends to prove or disprove.

        P.     The conjunctions “and” and “or” shall be interpreted in each instance as meaning
“and/or” so as to encompass the broader of the two possible constructions, and shall not be
interpreted disjunctively so as to exclude any information or documents otherwise within the
scope of any Interrogatory.

       Q.      The terms “any” and “all” shall be construed to bring within the scope of this
request any information which might be construed to relate to the subject matter of the request.

       R.      The phrase “possession, custody, or control” shall have the same meaning as in
Rule 34(a) of the Federal Rules of Civil Procedure.

        S.     The term “Person” shall mean any natural person, individual, entity,
proprietorship, partnership, corporation, association, organization, joint venture, business trust,
or other business enterprise, governmental body or agency, legal or business entity, or group of
natural persons, or other entity, whether sui juris or otherwise, and includes both the singular and
plural.

       T.      Except as to the use of term “affiliate,” all legal terms used herein shall be
defined as they are defined in 11 U.S.C. §101.

        U.      Any pronouns used herein shall include and be read and applied as to encompass
the alternative forms of the pronoun, whether masculine, feminine, neuter, singular or plural, and
shall not be interpreted so as to exclude any information or documents otherwise within the
scope of any Interrogatory.

      V.     Each and every definition as set forth in Bankruptcy Code Section 101 and
Bankruptcy Rule 9001 are incorporated herein by reference.

II.    INSTRUCTIONS.

        1.     The relevant time period of these requests is for the past four (4) years preceding
the Petition Date, i.e. January 29, 2014 through and including the date of the Examination
(the “Discovery Period”), unless otherwise stated in a particular request for production, and shall
include all documents which relate or refer to this period even though prepared before or
subsequent to that period.

       2.     In producing documents, you shall produce documents in full, without
abridgement, abbreviation or editing of any sort.



                                                 6
             Case 18-16248-MAM          Doc 193      Filed 12/11/18     Page 7 of 13




        3.    This document request is continuing in nature and when new knowledge or infor-
mation comes to the attention of the deponent the information supplied in the answers to the
document request shall be supplemented forthwith pursuant to Rule 26(e) of the Federal Rules of
Civil Procedure.

        4.      For each and every Request herein, you shall produce documents in your
possession, custody, or control, which shall include but be limited to, documents, objects or
articles described that are in your possession or that you have the right to secure the original or a
copy from another person or entity. The fact that your investigation is continuing or discovery is
incomplete is not an excuse for your failure to respond to each request as fully and completely as
possible. Your responses should consist of information known to you through yourself, your
agents, your attorneys, your employees, or your representatives. All documents produced
pursuant to this request are to be produced as they are kept in the usual course of business, and
shall be organized and labeled (without permanently marking the item produced) so as to
correspond with the categories of each numbered request hereof. If copies or drafts exist of a
document, the production of which has been requested herein, produce and submit for inspection
and copying each and every copy and draft which differs in any way from the original document
or from any copy or draft.

       5.     If you at any time you had possession, custody, or control of any document
requested herein, and such document has been lost, destroyed, discarded, or is not presently in
your possession, these documents shall be identified as completely as possible, including:

               1.      The names of the authors of the document;
               2.      The names of the persons to whom the documents or copies were sent;
               3.      The date of the document;
               4.      The date on which the document was received by each addressee, copyee
                       or its recipients;
               5.      A description of the nature and subject matter of the document that is as
                       complete as possible;
               6.      The date on which the document was lost, discarded or destroyed; and
               7.      The manner in which the document was lost, discarded or destroyed.

       6.      If you object to furnishing any requested document on the ground of privilege,
immunity, work product or otherwise, the deponent shall number such documents, hold them
separately, and retain them intact pending a ruling by the Court on the claimed privilege. In
addition, the deponent shall provide a statement, signed by an attorney representing the
deponent, setting forth as to each such document:

               1.      The names of the senders of the document;
               2.      The names of the authors of the document;
               3.      The names of the persons to whom the document or copies were sent;
               4.      The job title of every person named in subparagraphs 1, 2 and 3 above;
               5.      The date of the document;




                                                 7
             Case 18-16248-MAM          Doc 193      Filed 12/11/18     Page 8 of 13




               6.      The date on which the document was received by each addressee, copyee
                       or its recipient;
               7.      A brief description of the nature and subject matter of the document; and
               8.      The statute, rule or decision which is claimed to give rise to the privilege.

        7.      The requirements set forth in Subsection F above, shall not constitute a waiver of
your obligation, or the requesting party’s right, to demand a timely and legally sufficient
privilege log, or the remedies for your non-production of such privilege log.

       8.     Notwithstanding your objection, you must disclose any objected to evidence
containing non-objectionable matter which is relevant and material to these discovery requests,
but you may withhold the portion for which you assert the objection, subject to further request or
motion, provided that you furnish the above-requested identification.

        9.      If you cannot, after exercising due diligence to secure or produce the document(s)
requested, you must identify which Request(s) that you do not have any responsive documents
for, and answer the request for production to the fullest extent possible, specifying your inability
to produce the document(s), providing the identity of the person who has possession, custody, or
control of the requested document(s).

      10.     All words in this request for production shall have their plain and ordinary
meanings unless specifically defined herein above in Part I of this Request.

        11.     Copies of documents which are identical duplicates of other documents which
have already been produced for inspection and copying in this action need not be produced
again, except that the duplicates must be produced if handwritten or any other type of notes or
similar intelligence appear thereon or are attached thereto, including markings on slips indicating
the routing of the document to individuals or organizations.
        12.     The singular and plural forms shall be construed interchangeably so as to bring
within the scope of this document request any information which might otherwise be construed
as outside their scope.

       13.   All other names or terms herein not specifically defined or identified shall have
the same meaning as is commonly understood and referred to by and among the parties.


III.   DOCUMENTS TO BE PRODUCED.

       1.      Any and all communications between the Debtor and CannaMed Pharmaceuticals,
LLC.

       2.      All books and records of CannaMed Pharmaceuticals, LLC.




                                                 8
             Case 18-16248-MAM          Doc 193      Filed 12/11/18     Page 9 of 13




        3.     Any and all documents, including but not limited to, banking statements, escrow
accounts, operating accounts, checking accounts, canceled checks, check books, drafts, cash
receipts, deposit slips, wire transfers and/or any other writings of any kind, that refer, relate to
and evidence any monies transferred to you, by or from the Debtor.

        4.      Any and all documents, including but not limited to, leases, contracts, agreements,
memoranda, e-mails, billing statements; accounts receivable schedules, ledgers and reports,
corporate books and records, financial books and records, and any other papers of any kind or
nature that refer and relate to the Debtor’s interest in CannaMed Pharmaceuticals, LLC.

       5.    Copies of any and all lease agreements, business leases, lease option agreements,
guarantees, addendums, security agreements between the Debtor and CannaMed
Pharmaceuticals, LLC.

         6.     Any and all documents, including but not limited to, ledger, reconciliation
statement, banking, checking, trading and savings account statements from any financial,
investment and/or lending institution; Quickbooks (or other accounting program), canceled
checks from any checking, operating, trust and/or escrow accounts, check books, drafts, cash
receipts, deposit slips, wire transfers, statements of account, account value summaries from any
banking, investment and financial institutions; investment and stock trading account statements,
summaries and reports; and/or any other papers and instruments of any kind or nature that refer,
relate to and evidence rental payments made to you by the Debtor.

       7.     Any and all documentation, including but not limited to, deeds, contracts for sale
and purchase, mortgages, promissory notes, real property tax bills and/or certificates, closing
documents and files, documents of title, loan documents, transfer documents, insurance policies
and any other papers of any kind or nature that refer, relate to and evidence real estate purchased
by 27120 Ocean Gateway LLC.

      8.     All operating agreements (all versions including amendments) of CannaMed
Pharmaceuticals, LLC.

       9.      All membership agreements of CannaMed Pharmaceuticals, LLC

       10.     All valuations of CannaMed Pharmaceuticals, LLC

        11.      All documents, agreements, or communications which in any way affect the right,
title and interest of the Debtor in CannaMed Pharmaceuticals, LLC.

       12.     The membership table of CannaMed Pharmaceuticals, LLC




                                                 9
                 Case 18-16248-MAM                  Doc 193          Filed 12/11/18           Page 10 of 13


                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION
                                          www.flsb.uscourts.gov

In re:                                                                             Case No. 18-16248-BKC-RAM
                                                                                   Chapter 7
CHANCE & ANTHEM, LLC,

            Debtor.
                                                      /
                                                                        SUBPOENA FOR RULE 2004
                                                                       EXAMINATION DUCES TECUM
To:        Jeffrey M. Siskind, Individually and
           as Managing Member of
           CannaMed Pharmaceuticals, LLC
          Managing Member
          3465 Santa Barbara Drive
          Wellington, Florida 33414

 [ ]         YOU ARE COMMANDED to appear in the United States Bankruptcy Court at the place, date and time
             specified below to testify in the above case.
 PLACE OF TESTIMONY                                                COURTROOM

                                                                   DATE AND TIME



 [X]         YOU ARE COMMANDED to appear at the place, date, and time specified below to testify at the taking
             of a deposition in the above case.
 PLACE OF DEPOSITION                                               DATE AND TIME

 Furr and Cohen, P.A.
 2255 Glades Road, Suite 301E           DECEMBER 19, 2018 at 10:00 a.m.
 Boca Raton, Florida 33431
 [ X ] YOU ARE COMMANDED to produce and permit inspection and copying of the following
             documents or objects at the place, date, and time specified below (list documents or objects):

             SEE EXHIBIT “A” below and the Notice of Rule 2004 Examination.

 PLACE                                                             DATE AND TIME

 Furr and Cohen, P.A.
 2255 Glades Road, Suite 301E                                      DECEMBER 19, 2018 at 10:00 a.m.
 Boca Raton, Florida 33431
 [    ]      YOU ARE COMMANDED to permit inspection of the following premises at the date and time specified
             below.
 PREMISES                                                          DATE AND TIME




 Any organization not a party to this proceeding that is subpoenaed for the taking of a disposition shall designate one or more
 officers, directors, or managing agents, or other persons who consent to testify on its behalf, and may set forth, for each person
 designated, the matters on which the person will testify, Rule 30(b)(6), Federal Rules of Civil Procedure, made applicable in
 bankruptcy cases and proceedings by Rules 1018, 7030, and 9014, Federal Rules of Bankruptcy Procedure.
                     Case 18-16248-MAM                       Doc 193           Filed 12/11/18            Page 11 of 13


    ISSUING OFFICER SIGNATURE                                                 TITLE
                                                                              Counsel for the Chapter 7 Trustee, Robert C. Furr
     /s/ Jesus M. Suarez
    ISSUING OFFICER=S NAME (PRINT)                                            PHONE

    Jesus M. Suarez, Esq.                                                     305-349-2300
    ADDRESS                                                                   DATE

    Genovese Joblove & Battista, P.A.
                                                                              December 11, 2018
    100 S.E. Second Street, 44th Floor
    Miami, Florida 33131

                                                             PROOF OF SERVICE
                                         DATE                                         PLACE
SERVED
SERVED ON (PRINT NAME)                                                          MANNER OF SERVICE



SERVED BY (PRINT NAME)                                                                TITLE



                                                        DECLARATION OF SERVER

   I declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in
the Proof of Service is true and correct.

Executed on                                              .                                                                                      .
                                DATE                             SIGNATURE OF SERVER

                                                                                                                                                    .
                                                                ADDRESS OF SERVER

                                                                                                                                                    .


                                                                                                                                                    .


Rule 45, Federal. Rules of Civil Procedure, Subdivisions (c) (d), and (e), as amended on December 1, 2006, made applicable in cases under the
Bankruptcy Code by Rule 9016, Federal Rules of Bankruptcy Procedure:




                                                                          2
                 Case 18-16248-MAM                          Doc 193             Filed 12/11/18           Page 12 of 13


(c) PROTECTION OF PERSONS SUBJECT TO SUBPOENAS.                                   (d) DUTIES IN RESPONDING TO SUBPOENA.
       (1) A party or an attorney responsible for the issuance and service
of a subpoena shall take reasonable steps to avoid imposing undue                    (1) (A) A person responding to a subpoena to produce documents
burden or expense on a person subject to that subpoena. The court on              shall produce them as they are kept in the usual course of business or
behalf of which the subpoena was issued shall enforce this duty and               shall organize and label them to correspond with the categories in the
impose upon the party or attorney in breach of this duty an appropriate           demand.
sanction, which may include, but is not limited to, lost earnings and a                  (B) If a subpoena does not specify the form or forms for producing
reasonable attorney=s fee.                                                        electronically stored information, a person responding to a subpoena
                                                                                  must produce the information in a form or forms in which the person
       (2)(A) A person commanded to produce and permit inspection,                ordinarily maintains it or in a form or forms that are reasonably usable.
copying, testing, or sampling of designated electronically stored                        (C) A person responding to a subpoena need not produce the same
information, books, papers, documents or tangible things, or inspection           electronically stored information in more than one form.
of premises need not appear in person at the place of production or                      (D) A person responding to a subpoena need not provide discovery
inspection unless commanded to appear for deposition, hearing or trial.           of electronically stored information from sources that the person
       (B) Subject to paragraph (d)(2) of this rule, a person commanded           identifies as not reasonably accessible because of undue burden or cost.
to produce and permit inspection, copying, testing, or sampling may,              On motion to compel discovery or to quash, the person from whom
within 14 days after service of the subpoena or before the time specified         discovery is sought must show that the information sought is not
for compliance if such time is less than 14 days after service, serve upon        reasonably accessible because of undue burden or cost. If that showing is
the party or attorney designated in the subpoena written objection to             made, the court may nonetheless order discovery from such sources if the
producing any or all of the designated materials or inspection of the             requesting party shows good cause, considering the limitations of Rule
premises - or to producing electronically stored information in the form          26(b)(2)(C). The court may specify conditions for the discovery.
or forms requested. If objection is made, the party serving the subpoena             (2) (A) When information subject to a subpoena is withheld on a
shall not be entitled to inspect, copy, test, or sample the materials or          claim that it is privileged or subject to protection as trial-preparation
inspect the premises except pursuant to an order of the court by which the        materials, the claim shall be made expressly and shall be supported by a
subpoena was issued. If objection has been made, the party serving the            description of the nature of the documents, communications, or things
subpoena may, upon notice to the person commanded to produce, move                not produced that is sufficient to enable the demanding party to contest
at any time for an order to compel the production, inspection, copying,           the claim.
testing, or sampling. Such an order to compel shall protect any person                    (B) If information is produced in response to a subpoena that is
who is not a party or an officer of a party from significant expense              subject to a claim of privilege or of protection as trial-preparation
resulting from the inspection, copying, testing, or sampling commanded.           material, the person making the claim may notify any party that received
                                                                                  the information of the claim and the basis for it. After being notified, a
       (3)(A) On timely motion, the court by which a subpoena was                 party must promptly return, sequester, or destroy the specified
issued shall quash or modify the subpoena if it                                   information and any copies it has and may not use or disclose the
                (i) fails to allow reasonable time for compliance;                information until the claim is resolved. A receiving party may promptly
              (ii) requires a person who is not a party or an officer of a        present the information to the court under seal for a determination of the
party to travel to a place more than 100 miles from the place where that          claim. If the receiving party disclosed the information before being
person resides, is employed or regularly transacts business in person,            notified, it must take reasonable steps to retrieve it. The person who
except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule,     produced the information must preserve the information until the claim is
such a person may in order to attend trial be commanded to travel from            resolved.
any such place within the state in which the trial is held;
          (iii) requires disclosure of privileged or other protected matter       (e) CONTEMPT. Failure of any person without adequate excuse to obey
and no exception or waiver applies; or                                            a subpoena served upon that person may be deemed a contempt of the
          (iv) subjects a person to undue burden.                                 court from which the subpoena issued. An adequate cause for failure to
                                                                                  obey exists when a subpoena purports to require a nonparty to attend or
(B) If a subpoena                                                                 produce at a place not within the limits provided by clause (ii) of
                                                                                  subparagraph (c)(3)(A).
          (i) requires disclosure of a trade secret or other confidential
research, development, or commercial information, or
          (ii) requires disclosure of an unretained expert=s opinion or
information not describing specific events or occurrences in dispute and
resulting from the expert=s study made not at the request of any party, or
          (iii) requires a person who is not a party or an officer of a party
to incur substantial expense to travel more than 100 miles to attend trial,
the court may, to protect a person subject to or affected by the subpoena,
quash or modify the subpoena or, if the party in whose behalf the
subpoena is issued shows a substantial need for the testimony or material
that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably
compensated, the court may order appearance or production only upon
specified conditions.




                                                                           3
              Case 18-16248-MAM            Doc 193        Filed 12/11/18      Page 13 of 13


                                              EXHIBIT “A”


DOCUMENTS TO BE PRODUCED.

THE EXAMINEE SHALL PRODUCE THE FOLLOWING DOCUMENTS WITHIN
THE “DISCOVERY PERIOD” (JANUARY 29, 2014 THROUGH DATE OF
EXAMINATION)

        1.       Any and all communications between the Debtor and CannaMed Pharmaceuticals, LLC.

        2.      All books and records of CannaMed Pharmaceuticals, LLC.

        3.       Any and all documents, including but not limited to, banking statements, escrow
accounts, operating accounts, checking accounts, canceled checks, check books, drafts, cash receipts,
deposit slips, wire transfers and/or any other writings of any kind, that refer, relate to and evidence any
monies transferred to you, by or from the Debtor.

         4.      Any and all documents, including but not limited to, leases, contracts, agreements,
memoranda, e-mails, billing statements; accounts receivable schedules, ledgers and reports, corporate
books and records, financial books and records, and any other papers of any kind or nature that refer and
relate to the Debtor’s interest in CannaMed Pharmaceuticals, LLC.

        5.      Copies of any and all lease agreements, business leases, lease option agreements,
guarantees, addendums, security agreements between the Debtor and CannaMed Pharmaceuticals, LLC.

         6.      Any and all documents, including but not limited to, ledger, reconciliation statement,
banking, checking, trading and savings account statements from any financial, investment and/or lending
institution; Quickbooks (or other accounting program), canceled checks from any checking, operating,
trust and/or escrow accounts, check books, drafts, cash receipts, deposit slips, wire transfers, statements of
account, account value summaries from any banking, investment and financial institutions; investment
and stock trading account statements, summaries and reports; and/or any other papers and instruments of
any kind or nature that refer, relate to and evidence rental payments made to you by the Debtor.

         7.     Any and all documentation, including but not limited to, deeds, contracts for sale and
purchase, mortgages, promissory notes, real property tax bills and/or certificates, closing documents and
files, documents of title, loan documents, transfer documents, insurance policies and any other papers of
any kind or nature that refer, relate to and evidence real estate purchased by 27120 Ocean Gateway LLC.

       8.      All operating agreements (all versions including amendments) of CannaMed
Pharmaceuticals, LLC.

        9.      All membership agreements of CannaMed Pharmaceuticals, LLC

        10.     All valuations of CannaMed Pharmaceuticals, LLC

        11.       All documents, agreements, or communications which in any way affect the right, title
and interest of the Debtor in CannaMed Pharmaceuticals, LLC.

        12.     The membership table of CannaMed Pharmaceuticals, LLC




                                                      4
